DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to because there is no reference number for the plurality of arc-shaped radial positioning plates and plurality of stator fixing members.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 should be changed to “a plurality of air guide plates [[a]] are uniformly disposed in the air duct motor casing”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 “the air duct motor casing is internally provided with a plurality of arc-shaped radial positioning plates for fixing the motor stator, the plurality of arc-shaped radial positioning plates surround a periphery of the motor stator” is unclear. It is not clear what structure forms the plurality of arc-shaped radial positioning plates. Are they the cylindrical inner part of the housing 10 holding the stator 30; or the fins connecting an outer part of the housing 10 with the inner part of the housing 10? (see fig below). Claims 2-10 are rejected since they depend on claim 1.

    PNG
    media_image1.png
    477
    627
    media_image1.png
    Greyscale

In claim 8 “the fan blades are Archimedean spiral shaped” is unclear. Archimedean spiral is defined as a spiral formed by moving outwards in a circle from a fixed point. The fan blades in fig. 5 are not spiral shaped or Archimedean spiral shape. In order to further prosecution examiner will interpret the limitation as the fan blades are curved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US20190101132, “Fujiwara”) in view of Sawada et al. (JP2017008920, “Sawada”).
Re claim 1, Fujiwara discloses high-speed fan motor, comprising: 
an air duct motor casing (figs 1-3, [0020], includes 20, 60 & 70), fan blades 52, a motor stator 12, a motor rotating shaft 111, a rear end cover 30, and a Printed Circuit Board (PCB) 80 (figs 2-3, [0020]-[0021]), wherein the motor stator 12 is installed in the air duct motor casing (fig 3), the fan blades 52, the motor stator 12, the motor rotating shaft 111, the rear end cover 30 and the PCB 8 are coaxially arranged (fig 3), an output of the motor rotating shaft 111 is connected to the fan blades 52 (fig 3), the air duct motor casing is internally provided with a plurality of arc-shaped radial positioning plates for fixing the motor stator 12 (figs 2-3, [0025], portions of 21 & 22 that hold 12 are arc shaped), the plurality of arc-shaped radial positioning plates surround a periphery of the motor stator 12 (figs 2-3), one end of the rear end cover 30 is axially connected to the motor stator 12 and/or the air duct motor casing (figs 2-3 & below, 30 is axially connected to 22 which is connected to 12), while other end of the rear end cover 30 is connected to the PCB 80 (figs 2-3 & below, 30 connected to 80 through 22, 90 & 2), and the plurality of arc-shaped radial positioning plates and the rear end cover 30 surround an installation structure configured for installing the motor stator 12 (figs 2-3, installation structure space occupied by 12); and 
a first bearing 40a and a second bearing 40b are provided at two ends of the motor rotating shaft 111, respectively, (fig 3, [0032]) a first bearing chamber for installing the first bearing 40a is provided inside the air duct motor casing (fig 3, [0032], inside 212a), a second bearing chamber for installing the second bearing 40b is provided inside the rear end cover 30 (fig 3, [0032], inside 32).
Fujiwara discloses claim 1 except for a first damping bushing and a second damping bushing are installed in the first bearing chamber and the second bearing chamber, respectively, and the first damping bushing and the second damping bushing sleeve the first bearing and the second bearing, respectively.
Sawada discloses a first damping bushing 53b and a second damping bushing 53a are installed in the first bearing chamber and the second bearing chamber (fig 1, pg 3, 1st indicated text), respectively, and the first damping bushing 53b and the second damping bushing 53a  sleeve the first bearing 52b and the second bearing 52a, respectively (fig 1, pg 3, 1st indicated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second bearings of Fujiwara to include a first damping bushing and a second damping bushing are installed in the first bearing chamber and the second bearing chamber, respectively, and the first damping bushing and the second damping bushing sleeve the first bearing and the second bearing, respectively, as disclosed by Sawada, in order to suppress rotor vibration, as taught by Sawada (pg 3, 1st indicated text).
Re claim 2, Fujiwara in view of Sawada disclose claim 1 as discussed above. Fujiwara is silent with respect to the first damping bushing and the second damping bushing are made of rubber or silicone or plastic.
Sawada further discloses the first damping bushing 53b and the second damping bushing 53a are made of rubber or silicone or plastic (pg 3, 1st indicated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second damping bushings of Fujiwara to be made of rubber or silicone or plastic, as disclosed by Sawada, in order to suppress rotor vibration, as taught by Sawada (pg 3, 1st indicated text).
Re claim 3, Fujiwara in view of Sawada disclose claim 1 as discussed above. Fujiwara further discloses the rear end cover 30 is made of plastic or metal material ([0031]).
Re claims 4 and 5, Fujiwara in view of Sawada disclose claim 1 as discussed above. Fujiwara further discloses a plurality of stator fixing members are connected to an inner wall of the air duct motor casing (figs 2-3, [0037], discloses 211a is attached to 60 by screws; the plurality of stator fixing members are location on 60 with holes for screws that attach to 211a), and the motor stator 12 is axially connected with the plurality of stator fixing members by screws (figs 2-3, [0037]); and
the plurality of stator fixing members, the plurality of arc-shaped radial positioning plates and the air duct motor casing are integrally formed (figs 1-3, all are part of 60 or 20 and 20 & 60 are fixed together).
Re claims 6 and 7, Fujiwara in view of Sawada disclose claim 1 as discussed above. Fujiwara further discloses a plurality of air guide plates 211a a uniformly disposed in the air duct motor casing (figs 1-3, [0027]); and
a count of the air guide plates 211a is 7 or 9 (fig 2, has sections w/ a count of 7 or 9) .
Re claim 8, Fujiwara in view of Sawada disclose claim 1 as discussed above. Fujiwara the fan blades 52 are Archimedean spiral shaped (as best understood by examiner are curved shaped; figs 2-3, [0035]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Sawada and in further view of Kim et al. (US20130061640, “Kim”).
Re claim 9, Fujiwara in view of Sawada disclose claim 1 as discussed above. Fujiwara further discloses upper and lower insulators 122, 123 are cover the stator teeth 121b to insulate the coils 124 from the stator 12 (fig 3, [0023]).
Fujiwara is silent with respect to the motor stator is integrally formed through iron core in-mold injection molding.
Kim discloses the motor stator 110 is integrally formed through iron core in-mold injection molding (fig 9, [0088]-[0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor stator of Fujiwara in view of Sawada to be integrally formed through iron core in-mold injection molding, as disclosed by Kim, in order integrally insulate the coils from the stator, as demonstrated by Kim.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Sawada and in further view of Kawasaki et al. (US20130313934, “Kawasaki”).
	Re claim 10, Fujiwara in view of Sawada disclose claim 1 as discussed above. Fujiwara further disclose the motor is for a vacuum cleaner (fig 10, [0069]).
Fujiwara is silent with respect to the motor rotates at a speed of 50,000 rpm to 150,000 rpm.
Kawasaki discloses a vacuum cleaner motor that rotates at a speed of 50,000 rpm to 150,000 rpm ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor of Fujiwara in view of Sawada to rotate at a speed of 50,000 rpm to 150,000 rpm, as disclosed by Kawasaki, in order to have the vacuum cleaner motor driven at a known speed, as demonstrated by Kawasaki.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834